Citation Nr: 1642474	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-23 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate rating for right upper extremity neurologic deficit.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

The Veteran's claim comes before the Board of Veterans' (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Veteran testified before the undersigned veterans law judge at a Board hearing at the St. Petersburg RO.  A transcript of the hearing is of record.

In May 2010 and May 2014, the Board remanded the claim for additional development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  In this case, because the Board's remand instructions of May 2014 have not been complied with in full, the Board will remand for the development specified below.

The Board's May 2014 Remand noted that the Veteran, by a filing of March 2012, had requested that VA obtain his treatment records through Aetna Insurance Company.  It was also noted that, although the Veteran had provided identifying information and a contact number for Aetna Insurance Company, the RO had not attempted to obtain those records.  Accordingly, the Board ordered the AOJ to "attempt to obtain medical treatment records pertinent to the Veteran from Aetna Insurance Company" and further ordered that, "if no records can be obtained, VA's efforts must be documented for the record."  See Board remand of May 2014.

In November 2014, the AOJ sent the Veteran a letter requesting that the Veteran send to VA "any treatment records related to your claimed condition(s)."  Aetna Insurance Company was not mentioned in the letter.

VA is required to make reasonable efforts to obtain relevant private records that the claimant adequately identifies to VA.  Whenever VA, after making such reasonable efforts, is unable to obtain all of the relevant records sought, VA shall notify the claimant that VA is unable to obtain records with respect to the claim.  Such notification shall, in part, identify the records that VA is unable to obtain and briefly explain the efforts that VA made to obtain such records.  See 38 U.S.C.A. § 5103A (b) (West 2014).

In this case, contrary to the Board's May 2014 remand, the AOJ has not made reasonable efforts to obtain any relevant medical records from or through Aetna Insurance Company and has not documented any such effort for the record.  The claim will be remanded for compliance with the Board's order.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any medical treatment records pertinent to the Veteran from Aetna Insurance Company.  If no records can be obtained, VA's efforts to obtain these specific records must be documented in the record.

2.  A March 2016 VA record reflects referral for dystonia.  The AOJ should attempt to obtain any records concerning the referral for dystonia.


3.  If additional medical records are received the AOJ should obtain a supplemental VA medical opinion.  The claims file must be made available to the VA reviewer in connection with the supplemental opinion report.  Based on a review of the record, and any further examination of the Veteran deemed warranted, the reviewer should provide a diagnosis for any pathology found with respect to the claimed right hand neurologic.dysfunction

The reviewer should also state whether it is at least as likely as not that the Veteran has nerve damage or neurological deficit related to the dog bite or residuals of head trauma.

The reviewer is requested to provide a rationale for any opinion provided.

4.  Upon completion of the above development and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




